DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 05/03/2021 claims, is as follows: Claims 1, 3, and 7 have been amended; Claims 2, 5-6, 8 have been canceled; Claims 11-20 have been withdrawn; Claims 21-24 have been added; and claims 1, 3-4, 7, and 9-24 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/29/2021, and 03/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9-10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 20140017354, previously cited) in view of Watson (US 20160201018, newly cited)
Regarding Claim 1, Joseph discloses a beverage-making apparatus (system 100; fig. 1A) comprising: 
an ingredient storage container (mash tun 150) configured to store a 5plurality of ingredients (brewing grains) (para. 0034, lines 5-12); 
a water tank (boil kettle 130) configured to store water (para. 0022); and 
a fermentation tank (fermentation chamber 140) configured to regulate a fermentation process comprising the plurality of ingredients and water (para. 0047, lines 1-5), 
the water tank (boil kettle 130) and the fermentation tank (fermentation chamber 140) being arranged 10opposite one another about the ingredient storage container (mash tun 150)  [it is noted that the boil kettle 130 and fermentation chamber 140 are located opposite one another because they are separated by a space, and they are both located about the mash tun 150]. 
[AltContent: textbox (Prior Art
Joseph (20140017354))]
    PNG
    media_image1.png
    451
    470
    media_image1.png
    Greyscale



Joseph does not disclose: 
the ingredient storage container is located in a space defined between the water tank and the fermentation tank, 
wherein the water tank is arranged at a first side of the ingredient storage container and the fermentation tank is arranged at a second side of the ingredient storage container opposite the first side, 
wherein the first side is a first lateral side of the ingredient storage container and the second side is a second lateral side of the ingredient storage container opposite the first lateral side, 
wherein the water tank and the fermentation tank are arranged horizontally opposite to each other with respect to the ingredient storage container, 

wherein a beverage extraction valve is mounted to the center cover.
However, it would have It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Joseph to relocate the ingredient storage container in the space defined between the water tank and the fermentation tank, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The modification would result in: 
the water tank (boil kettle 130) is arranged at a first side of the ingredient storage container (mash tun 150) and the fermentation tank (fermentation chamber 140) is arranged at a second side of the ingredient storage container (mash tun 150) opposite the first side, 
wherein the first side is a first lateral side of the ingredient storage container and the second side is a second lateral side of the ingredient storage container opposite the first lateral side (annotated fig. 1A), 
wherein the water tank (boil kettle 130) and the fermentation tank (fermentation chamber 140) are arranged horizontally opposite to each other with respect to the ingredient storage container (mash tun 150), 
wherein a center cover (base 110) is arranged to cover the space defined between the water tank (boil kettle 130) and the fermentation tank (fermentation chamber 140) (para. 0022; annotated fig. 1A). 
[AltContent: textbox (Prior Art
Joseph (20140017354))][AltContent: textbox (second side)][AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow]
    PNG
    media_image1.png
    451
    470
    media_image1.png
    Greyscale



The modification of Joseph does not disclose:
A beverage extraction valve is mounted to the center cover. 
However, Watson discloses a beverage-making apparatus (vessel 11; fig. 1) comprises a beverage extraction valve (dispensing tap 300) connected to (dispensing port 231) for dispensing beverage to the outside (para. 0170; figs. 2D and 3). 
[AltContent: textbox (Prior Art
Watson (US 20160201018))]
    PNG
    media_image2.png
    469
    396
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fermentation tank of Joseph to include the beverage extraction valve and associated port i.e. port 231, in order to dispense beverage for consumption. 
The modification of Joseph and Watson results in the beverage extraction valve (dispensing tap 300 of Watson) is mounted to the center cover (base 110 of Joseph) (it is noted that the dispensing tap 300 of Watson is mounted to the fermentation chamber 140 of Joseph, which is mounted to the base 110 of Joseph). 

Regarding Claim 7, Joseph discloses the beverage-making apparatus (system 100), wherein the ingredient storage container (mash tun 150) comprises a first upper surface that is level with or above a second upper surface of the water tank (boil kettle 130) and a third upper surface of the fermentation tank (fermentation chamber 140) (fig. 1A).

Regarding Claim 9, Joseph discloses the beverage-making apparatus (system 100), wherein the ingredient storage container (mash tun 150) comprises a capsule assembly (mash tun basket 180) configured to accommodate at least one capsule (mash tun basket 180) containing the plurality of ingredients (brewing grains) (para. 0039; fig. 2).

Regarding Claim 10, Joseph discloses the beverage-making apparatus (system 100), wherein the fermentation tank (fermentation chamber 140) is configured to: 
cool wort) provided from the ingredient storage container (mash tun 150) and water provided from the water tank (boil kettle 130) (para. 0046); and 
regulate the fermentation process comprising the mixture that is held inside the fermentation tank (para. 0047, lines 1-5).

Regarding Claim 21, Joseph discloses the ingredient storage container (mash tun 150) is supported by the center cover (base 110) (fig. 1A).

Regarding Claim 22, Joseph discloses the beverage-making apparatus (system 100) further comprising: 
an inlet passage (tube) connected to the ingredient storage container (mash tun 150) (para. 0024; fig. 3); and 
an opening and closing valve (inlet 122c) that is provided at the inlet passage and that is accommodated in the space (space within base 110), wherein the center cover (base 110) covers the opening and closing valve (inlet 122c) (para. 0022 and 0024).

Regarding Claim 23, Joseph discloses the beverage-making apparatus (system 100) comprising the fermentation tank. 
Joseph does not disclose:
a beverage ingredient pack accommodated in the fermentation tank; and 
an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the beverage ingredient pack.
However, Watson discloses a beverage ingredient pack (bag 203) accommodated in the fermentation tank (vessel 11 or 200) (para. 0158; fig. 2A); and 
an air pump (air pump) configured to supply air in a space between an inside wall of the fermentation tank (vessel 11 or 200) and an outside surface of the beverage ingredient pack (bag 203) (para. 0058 and 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fermentation tank of Joseph to include the beverage ingredient pack accommodated in the fermentation tank, and the air pump to supply air in the space between the inside wall of the fermentation tank and the outside surface of the beverage ingredient pack as taught by Watson, in order to utilize the beverage ingredient pack and dispose of it later, thereby avoiding the need to sanitize the fermentation tank. The use of the air pump to supply air between the beverage ingredient pack and the fermentation tank allows the beverage to be dispensed to the outside for consumption. 

Regarding Claim 24, Joseph discloses the beverage-making apparatus (system 100) comprising the fermentation tank. Watson discloses an air supply flow path connecting the air pump (air pump) to an inside of the fermentation tank (vessel 11 or 200) (para. 0058 and 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fermentation tank of Joseph to include the air pump to supply air in the space between the inside wall of the fermentation tank and the outside surface of the beverage ingredient pack as taught by . 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Watson, in further view of Aown (US 20160326471, previously cited)
Regarding Claim 3, Joseph discloses the beverage-making apparatus (system 100) comprising the fermentation tank (fermentation chamber 140) and the ingredient storage container (mash tun 150). 
Joseph does not disclose a compressor configured to compress a refrigerant for cooling the fermentation tank, the compressor being arranged at the first side of the ingredient storage container.
However, Aown discloses a compressor (compressor 42) configured to compress a refrigerant (coolant) for cooling the fermentation tank (vessel 32) (para. 0017; fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fermentation tank of Joseph to include the compressor configured to compress the refrigerant for cooling the fermentation tank as taught by Aown, in order to retain fluid in the fermentation tank below ambient temperature.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the compressor at the first side of the 

Regarding Claim 4, the modification of Joseph disclose the water tank (boil kettle 130) is on the first side of the ingredient storage container (mash tun 150) and the fermentation tank (fermentation chamber 140) is on the second side of the ingredient storage container (mash tun 150). Aown discloses the compressor (compressor 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fermentation tank of Joseph to include the compressor configured to compress the refrigerant for cooling the fermentation tank as taught by Aown, in order to retain fluid in the fermentation tank below ambient temperature.
The modification of Joseph and Aown results in a planar boundary between the compressor (compressor 42 of Aown) and the water tank (boil kettle 130 of Joseph) on the first side of the ingredient storage container (mash tun 150 of Joseph) intersects the fermentation tank (fermentation chamber 140 of Joseph) on the second side of the ingredient storage container (mash tun 150 of Joseph) (fig. 1A of Joseph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7, 9-10, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-24 of copending Application No. 15/598,681
Present Application 16/146,884
Copending Application 15/598,681
1. A beverage-making apparatus comprising: an ingredient storage container configured to store a plurality of ingredients; a water tank configured to store water; and a fermentation tank configured to regulate a fermentation process comprising the plurality of ingredients and water, the water tank and the fermentation tank being arranged opposite one another about the ingredient storage container, wherein the ingredient storage container is located in a space defined between the water tank and the fermentation tank, wherein the water tank is arranged at a first side of the ingredient storage container and the fermentation tank is arranged at a second side of the ingredient storage container opposite the first side, wherein the first side is a first lateral side of the ingredient storage container and the second side is a second lateral side of the ingredient storage container opposite the first lateral side, wherein the water tank and the fermentation tank are arranged horizontally opposite to each other with respect to the ingredient storage container, wherein a center cover is arranged to cover the space defined between the water tank and the fermentation tank, and wherein a beverage extraction valve is mounted to the center cover.

3. The beverage-making apparatus of claim 1, further comprising a compressor configured to compress a refrigerant for cooling the fermentation tank, the compressor being arranged at the first side of the ingredient storage container.  



7. The beverage-making apparatus of claim 1, wherein the ingredient storage container comprises a first upper surface that is level with or above a second upper surface of the water tank and a third upper surface of the fermentation tank.  
9. The beverage-making apparatus of claim 1, wherein the ingredient storage container comprises a capsule assembly configured to accommodate at least one capsule containing the plurality of ingredients.  

10. The beverage-making apparatus of claim 1, wherein the fermentation tank is configured to: hold a mixture of the plurality of ingredients provided from the ingredient storage container and water provided from the water tank; and regulate the fermentation process comprising the mixture that is held inside the fermentation tank.  

21. The beverage-making apparatus of claim 1, wherein the ingredient storage container is supported by the center cover.  

22. The beverage-making apparatus of claim 1, further comprising: an inlet passage connected to the ingredient storage container; and an opening and closing valve that is provided at the inlet passage and that is accommodated in the space, wherein the center cover covers the opening and closing valve.  

23. The beverage-making apparatus of claim 1, further comprising: a beverage ingredient pack accommodated in the fermentation tank; and an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the beverage ingredient pack.  







2. The beverage-making apparatus of claim 1, wherein the beverage ingredient pack accommodates beverage-making ingredients therein.

3. The beverage-making apparatus of claim 2, further comprising a seat part, formed in the fermentation tank, configured to mount the beverage ingredient pack.

4. The beverage-making apparatus of claim 2, further comprising: an air pump configured to pump air; an air supply flow path connecting the air pump and the inside of the fermentation tank; and an air control valve installed in the air supply flow path.

5. The beverage-making apparatus of claim 4, wherein a through-hole is formed, in the heat insulating wall, through which the air supply flow path passes.

6. The beverage-making apparatus of claim 1, further comprising: a water tank configured to hold water therein; a water supply pump configured to pump water from the water tank; and a water supply heater configured to heat the water pumped by the water supply pump, wherein the supplier is connected to the water supply heater through the water supply flow path.

7. The beverage-making apparatus of claim 6, further comprising: a base; and a water tank supporter disposed at the base and configured to support the water tank to be spaced apart from the base, wherein at least one of the water supply heater, or the water supply pump is disposed between the base and the water tank.

8. The beverage-making apparatus of claim 6, further comprising: a compressor connected to the refrigerant tube; a condenser connected to the compressor; and an expansion device connected to both the condenser and the refrigerant tube, wherein a space is formed between the heat insulating wall and the water tank, and wherein the space faces the condenser.

9. The beverage-making apparatus of claim 6, wherein the water tank is spaced apart from the heat insulating wall in a horizontal direction.



11. The beverage-making apparatus of claim 1, wherein the supplier comprises: a capsule accommodation body comprising at least one capsule accommodation part in which a capsule containing the additive is attachably and detachably accommodated; and a lid module covering the capsule accommodation part.

12. The beverage-making apparatus of claim 11, further comprising a bypass flow path, connected to the water supply flow path and the main flow path, through which water bypasses the capsule accommodation part.

13. The beverage-making apparatus of claim 11, wherein the lid module comprises: a lid that is hinge-connected to the capsule accommodation body; and at least one water supply body disposed at the lid, wherein an inner water supply flow path connected to the water supply flow path through a supplier entrance flow path is formed in the water supply body. 

14. The beverage-making apparatus of claim 13, comprising: a valve installed in the supplier entrance flow path and configured to open and close the supplier entrance flow path, the valve located under the capsule accommodation body; and a center cover configured to cover a front of the valve.

15. The beverage-making apparatus of claim 1, further comprising: an air injection flow path connected to at least one of the water supply flow path or the main flow path; and an air injection pump configured to pump air to the air injection flow path.

16. The beverage-making apparatus of claim 1, further comprising: a beverage extraction valve configured to regulate a flow within the beverage extraction path, wherein the beverage extraction path is connected to the main flow path and the beverage extraction valve.


19. The beverage-making apparatus of claim 1, wherein the heat insulating wall comprises: a lower heat insulating wall having an opened top surface, the lower heat insulating wall having a space formed therein; and an upper heat insulating wall disposed at a top of the lower heat insulating wall, the upper heat insulating wall having a top surface in which a heat insulating wall opening surrounding an upper portion of the fermentation tank is formed.

20. The beverage-making apparatus of claim 1, further comprising a heat insulating wall cover surrounding a circumferential surface and a top surface of the heat insulating wall, wherein an upper through-hole is formed at an upper portion of the heat insulating wall cover, and wherein a portion of the fermentation tank cover passes through the upper through-hole.

21. The beverage-making apparatus of claim 20, wherein the fermentation tank cover is located on top of the heat insulating wall cover.

22. The beverage-making apparatus of claim 20, wherein the fermentation tank cover is connected to the heat insulating wall cover via a hinge.

23. The beverage-making apparatus of claim 1, wherein the refrigerant tube is in contact with the outer surface of the fermentation tank.

24. The beverage-making apparatus of claim 1, wherein the refrigerant tube is wrapped around the outer surface of the fermentation tank a plurality of times. 




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 3-4, 7, 9-10, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 13-22 of copending Application No. 15/598,941
Present Application 16/146,884
Copending Application 15/598,941
1. A beverage-making apparatus comprising: an ingredient storage container configured to store a plurality of ingredients; a water tank configured to store water; and a fermentation tank configured to regulate a fermentation process comprising the plurality of ingredients and water, the water tank and the fermentation tank being arranged opposite one another about the ingredient storage container, wherein the ingredient storage container is located in a space defined between the water tank and the fermentation tank, wherein the water tank is arranged at a first side of the ingredient storage container and the fermentation tank is arranged at a second side of the ingredient storage container opposite the first side, wherein the first side is a first lateral side of the ingredient storage container and the second side is a second lateral side of the ingredient storage container opposite the first lateral side, wherein the water tank and the fermentation tank are arranged horizontally opposite to each other with respect to the ingredient storage container, wherein a center cover is arranged to cover the space defined 

3. The beverage-making apparatus of claim 1, further comprising a compressor configured to compress a refrigerant for cooling the fermentation tank, the compressor being arranged at the first side of the ingredient storage container.  

4. The beverage-making apparatus of claim 3, wherein a planar boundary between the compressor and the water tank on the first side of the ingredient storage container intersects the fermentation tank on the second side of the ingredient storage container.  

7. The beverage-making apparatus of claim 1, wherein the ingredient storage container comprises a first upper surface that is level with or above a second upper surface of the water tank and a third upper surface of the fermentation tank.  
9. The beverage-making apparatus of claim 1, wherein the ingredient storage container comprises a capsule assembly configured to accommodate at least one capsule containing the plurality of ingredients.  

10. The beverage-making apparatus of claim 1, wherein the fermentation tank is configured to: hold a mixture of the plurality of ingredients provided from the ingredient storage container and water provided from the water tank; and regulate the fermentation process comprising the mixture that is held inside the fermentation tank.  

21. The beverage-making apparatus of claim 1, wherein the ingredient storage container is supported by the center cover.  

22. The beverage-making apparatus of claim 1, further comprising: an inlet passage connected to the ingredient storage container; and an opening and closing valve that is provided at the inlet passage and that is accommodated in the space, 

23. The beverage-making apparatus of claim 1, further comprising: a beverage ingredient pack accommodated in the fermentation tank; and an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the beverage ingredient pack.  

24. The beverage-making apparatus of claim 23, further comprising: an air supply flow path connecting the air pump to an inside of the fermentation tank.





2. The beverage-making apparatus of claim 1, wherein the beverage extractor comprises: a beverage extraction channel connected to the first channel at a location between the ingredient supplier and the first valve, and a beverage extraction valve configured to regulate a flow through the beverage extraction channel.

3. The beverage-making apparatus of claim 2, further comprising a controller configured to: in a first state, open the first valve and the beverage extraction valve such that the beverage (i) sequentially passes through the third channel and the beverage extraction channel and (ii) discharges through the beverage extraction valve; and in [[the]]a second state, close the first valve and open the beverage extraction valve such that the washing water (i) sequentially passes through the second channel and the beverage extraction channel and (ii) discharges through the beverage extraction valve.

4. The beverage-making apparatus of claim 3, wherein the controller is further configured to: in a third state, open the first valve and close the beverage extraction valve such that the washing water (i) sequentially passes through the second channel and the third channel and (ii) flows into the pack.

6. The beverage-making apparatus of claim 4, wherein the controller is further configured to activate a water supply heater in the second state and the third state.

7. The beverage-making apparatus of claim 4, wherein the water supply module further comprises: a water tank configured to store water therein; a water supply pump configured to pump the water out of the water tank towards the water supply heater, wherein the controller is further 

8. The beverage-making apparatus of claim 7, wherein the water supply module further comprises a flow meter configured to measure a flow rate of water introduced into the water supply heater, the flow meter provided in a water supply pump outlet channel that connects the water supply pump and the water supply heater, wherein the controller is further configured to activate the water supply heater based on the flow rate measured by the flow meter being within a first range of flow rate values and based on activation of a cleaning mode of the beverage-making apparatus.

9. The beverage-making apparatus of claim 8, wherein the water supply module further comprises a thermistor configured to measure a temperature of the water that is heated by the water supply heater, the thermistor provided in at least one of the water supply channel or the water supply heater, wherein the controller is further configured to, based on a first duration of time elapsing after a determination that the temperature measured by the thermistor is within a first range of temperature values, deactivate the water supply heater.

10. The beverage-making apparatus of claim 1, further comprising: a bypass channel that connects the water supply channel to the first channel by bypassing the ingredient supplier; and a bypass valve configured to regulate a flow through the bypass channel.

11. The beverage-making apparatus of claim 1, further comprising: an air injection channel configured to be joined to the water supply channel; an air injection pump configured to pump air into the air injection channel.

13. The beverage-making apparatus of claim 1, further comprising: a gas discharger configured to discharge gas from inside the pack to an outside of the pack, wherein the gas discharger comprises: a gas extraction channel connected to the pack based on the fermentation tank lid closing the 

14. The beverage-making apparatus of claim 2, further comprising an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the pack accommodated inside the fermentation tank.

15. The beverage-making apparatus of claim 14, further comprising a controller configured to: in a first state, open the first valve and the beverage extraction valve, and activate the air pump such that the pack is contracted and the beverage contained in the pack (i) sequentially passes through the third channel and the beverage extraction channel and (ii) discharges through the beverage extraction valve.

16. A beverage-making apparatus comprising: a fermentation tank that includes an opening at an upper portion of the fermentation tank and that defines a space in the fermentation tank; a fermentation tank lid configured to cover the opening of the fermentation tank; a pack that is accommodated in the space of the fermentation tank and that is configured to be inserted into the fermentation tank through the opening; an ingredient supplier located outside of the fermentation tank; a first channel that connects the ingredient supplier to the pack based on the fermentation tank lid closing the opening of the fermentation tank; a first valve configured to regulate a flow through the first channel; a water tank configured to store water therein; a water supply heater that is configured to heat water and that is connected to the ingredient supplier through a water supply channel; a water supply pump configured to pump the water out of the water tank towards the water supply heater; a beverage extraction channel connected to the first channel at a location between the ingredient supplier and the first valve; and a beverage extraction valve configured to regulate a flow through the beverage extraction channel, wherein the first channel comprises: a second channel located between the ingredient supplier and the beverage extraction 

17. The beverage-making apparatus of claim 16, further comprising a controller  configured to: in a first state, open the first valve and the beverage extraction valve such that the beverage (i) sequentially passes through the third channel and the beverage extraction channel and (ii) discharges through the beverage extraction valve, in a second state, close the first valve, open the beverage extraction valve and activate the water supply pump and the water supply heater such that hot water (i) sequentially passes through the second channel and the beverage extraction channel and (ii) discharges through the beverage extraction valve, and in a third state, open the first valve, close the beverage extraction valve and activate the water supply pump and the water supply heater such that hot water (i) sequentially passes through the second channel and the third channel and (ii) flows into the pack. 

18. The beverage-making apparatus of claim 16, further comprising a flow meter configured to measure a flow rate of water introduced into the water supply heater, the flow meter provided in a water supply pump outlet channel connecting the water supply pump and the water supply heater.

19. The beverage-making apparatus of claim 16, further comprising a thermistor configured to measure a temperature of the water heated by the water supply heater, the thermistor provided in at least one of the water supply channel or the water supply heater.

20. The beverage-making apparatus of claim 16, further comprising: an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the pack; a gas extraction channel connected to the pack based on the fermentation tank lid closing the opening of the fermentation tank; and a gas 

21. The beverage-making apparatus of claim 1, wherein the third channel includes a main tube and a main flow path part, wherein the main tube extends to the pack through a hole provided at the fermentation tank lid, and wherein the main flow path part includes an upper flow path part and a lower flow path part.

22. The beverage-making apparatus of claim 16, wherein the third channel includes a main tube and a main flow path part, wherein the main tube extends to the pack through a hole provided at the fermentation tank lid, and wherein the main flow path part includes an upper flow path part and a lower flow path part.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,941 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/598,941.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 3-4, 7, 9-10, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6-7, 11-17, and 19-27 of copending Application No. 16/146,771
Present Application 16/146,884
Copending Application 16/146,771


3. The beverage-making apparatus of claim 1, further comprising a compressor configured to compress a refrigerant for cooling the fermentation tank, the compressor being arranged at the first side of the ingredient storage container.  

4. The beverage-making apparatus of claim 3, wherein a planar boundary between the compressor and the water tank on the first side of the ingredient storage container intersects the fermentation tank on the second side of the ingredient storage container.  

7. The beverage-making apparatus of claim 1, wherein the ingredient storage container comprises a first upper surface that is level with or above a second upper surface of the water tank and a third upper surface of the fermentation tank.  


10. The beverage-making apparatus of claim 1, wherein the fermentation tank is configured to: hold a mixture of the plurality of ingredients provided from the ingredient storage container and water provided from the water tank; and regulate the fermentation process comprising the mixture that is held inside the fermentation tank.  

21. The beverage-making apparatus of claim 1, wherein the ingredient storage container is supported by the center cover.  

22. The beverage-making apparatus of claim 1, further comprising: an inlet passage connected to the ingredient storage container; and an opening and closing valve that is provided at the inlet passage and that is accommodated in the space, wherein the center cover covers the opening and closing valve.  

23. The beverage-making apparatus of claim 1, further comprising: a beverage ingredient pack accommodated in the fermentation tank; and an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the beverage ingredient pack.  

24. The beverage-making apparatus of claim 23, further comprising: an air supply flow path connecting the air pump to an inside of the fermentation tank.





6. The beverage-making apparatus of claim 14, further comprising an extraction channel that is connected to the third channel and that is configured to discharge a beverage to an outside of the beverage-making apparatus.

7. The beverage-making apparatus of claim 6, further comprising a valve that is disposed between the fermentation tank and the extraction channel and that is configured to open and close the third channel.

11. The beverage-making apparatus of claim 14, wherein the plurality of containers comprises at least one capsule configured to store at least part of the plurality of fermentation ingredients.

12. The beverage-making apparatus of claim 14, wherein the plurality of fermentation ingredients comprises at least one of yeast, glucose, hop, or aromatics.

13. The beverage-making apparatus of claim 12, wherein the plurality of fermentation ingredients comprises yeast and hop, and wherein the plurality of containers comprises a first capsule configured to store the yeast and a second capsule configured to store the hop.

14. A beverage-making apparatus comprising: a water supply channel configured to supply water from a water tank; a plurality of containers configured to store a plurality of fermentation ingredients; a fermentation tank; a plurality of first channels configured to supply water from the water supply channel to [[a]]the plurality of containers; a plurality of second channels configured to discharge, from the plurality of containers, a mixture of the water and the plurality of fermentation ingredients; and a third channel that is connected to the plurality of second channels and that is configured to guide the mixture of the water and the plurality of fermentation ingredients to [[a]]the fermentation tank that is configured to 

15. The beverage-making apparatus of claim 14, further comprising a fourth channel connecting the water supply channel and the third channel by bypassing the plurality of containers.
16. The beverage-making apparatus of claim 15, further comprising a bypass valve configured to open and close the fourth channel.

17. The beverage-making apparatus of claim 14, wherein the fermentation tank is further configured to: store at least one additional fermentation ingredient; and regulate the fermentation process using a mixture of the water, the plurality of fermentation ingredients, and the at least one additional fermentation ingredient.

19. The beverage-making apparatus of claim 4, wherein the fermentation tank further comprises: a fermentation tank cover configured to cover an upper portion of the fermentation tank. 

20. The beverage-making apparatus of claim 19, wherein the third channel comprises: a main channel that is connected to the plurality of second channels and that is disposed outside the fermentation tank; and a sub channel that is configured to supply the mixture of the water and the plurality of fermentation ingredients from the main channel to the brewing container, and that includes a portion disposed inside the fermentation tank cover.

21. The beverage-making apparatus of claim 7, wherein the plurality of fermentation ingredients is 

22. The beverage-making apparatus of claim 14, wherein the water tank is provided outside of the fermentation tank, and wherein the water tank is spaced apart from the fermentation tank.

23. The beverage-making apparatus of claim 6, further comprising a connector that is disposed between the third channel and the extraction channel and that is configured to couple the third channel to the extraction channel.

24. The beverage-making apparatus of claim 7, further comprising a connector that is disposed between the third channel, the extraction channel, and the valve and configured to connect the third channel, the extraction channel, and the valve.

25. The beverage-making apparatus of claim 20, further comprising a valve that is installed in the sub channel, that is disposed between the main channel and the fermentation tank, and that is configured to open and close the third channel.

26. The beverage-making apparatus of claim 25, further comprising a connector disposed between the main channel and the sub channel.

27. The beverage-making apparatus of claim 26, wherein the connector is disposed between the main channel and the valve.






Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 16/146,771 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 16/146,771.


Response to Arguments
Applicant’s arguments with respect to rejection 103 of Claims 1-10 filed on 05/03/2021, have been considered but are moot in view of the new ground(s) of rejection. 
Joseph is relied upon for the disclosure of an ingredient storage container (mash tun 150), a water tank (boil kettle 130), and a fermentation tank (fermentation chamber 140). 
Watson is relied upon for the disclosure of a beverage extraction valve (dispensing tap 300). 
Aown is relied upon for the disclosure of a compressor (compressor 42). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761